SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1114
KA 14-00313
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

RONALD G. BRINK, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


LEANNE LAPP, PUBLIC DEFENDER, CANANDAIGUA (MARK C. DAVISON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

R. MICHAEL TANTILLO, DISTRICT ATTORNEY, CANANDAIGUA (BRIAN D. DENNIS
OF COUNSEL), FOR RESPONDENT.


     Appeal, by permission of a Justice of the Appellate Division of
the Supreme Court in the Fourth Judicial Department, from an order of
the Ontario County Court (Craig J. Doran, J.), dated December 18,
2013. The order denied the motion of defendant pursuant to CPL
440.10.

     It is hereby ORDERED that said appeal is unanimously dismissed as
academic (see People v Wilson, 5 NY3d 778, 779 n).




Entered:    December 23, 2015                      Frances E. Cafarell
                                                   Clerk of the Court